DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 12 January 2022 is acknowledged.  The traversal is on the ground that the claims share a common special technical feature.  This is not found persuasive in view of the art rejections below.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus and method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 January 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are:
“first means for circulating” including pumps, channels, pores and other functionally equivalent structures, as described in at least paragraphs [0009] and [0012] of the printed publication
“second means for circulating” including pumps, channels, pores and other functionally equivalent structures, as described in at least paragraphs [0009] and [0012] of the printed publication


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "the first portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Doyen (US 20150027948) in view of Lee (US 20070125697).
	With respect to claim 1, Doyen discloses an assembly comprising a housing (Figure 1:10) having a first layer (Figure 1:111) and a second layer (Figure 1:112) that are opposite each other and spaced apart to define a confined interior space (Figure 1:114).  A semi-permeable membrane (Figure 1:12) is attached to the first layer.  A plurality of inlets (Figure 1:115), at least one outlet (Figure 3:14), and a means for circulating (Figure 1:114) are used to move a first fluid through the assembly.  This is described in at least paragraphs [0043]-[0068].  The semi-permeable membrane forms a barrier allowing for exchange of compounds across the membrane.  Doyen, however, does not appear to teach a second means for circulating comprising a fluid duct.
	Lee discloses an assembly comprising a housing that supports a plurality of semi-permeable membranes (Figure 3:1) that are in communication with an inlet port (Figure 4:12) and an outlet port (Figure 4:7).  A first means (Figure 3:3) for circulating a first fluid is used to deliver fluid to the outlet port.  A second means for circulating is used to circulate fluid along an exterior surface of each membrane, wherein the second means includes a porous fluid duct (Figure 4:9, 11, 13).  This is taught in at least paragraphs [0025]-[0050].
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Doyen assembly with a second means for circulating a second fluid along an exterior surface of the semi-permeable membrane.  Lee teaches that it is often useful to blow air across a filter surface using a separate circulating means in order to prevent clogging and the formation of foulants (see, for example, paragraphs prima facie obvious to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claims 2 and 3, Doyen and Lee disclose the combination as described above.  Lee additionally teaches that the second means is a gas bubbling system that supplies gas bubbles along an exterior surface of the membrane.  The fluid duct includes through-holes (Figure 4:13) for producing coarse gas bubbling at the exterior surface.

	With respect to claims 4 and 5, Doyen and Lee disclose the combination as described above.  Doyen shows that the interior space is defined between a top edge, a bottom edge and opposite side edges of the assembly.  See, for example, Figs. 1 and 3.  Lee further shows in Figs. 1 and 4 that the fluid ducts include first and second portions that extend horizontally and vertically.

	With respect to claim 6, Doyen and Lee disclose the combination as described above.  Both Doyen and Lee teach a fluid supply port.  Fluid supply ports are considered to be notoriously well known in the art.

	With respect to claims 7 and 8, Doyen and Lee disclose the combination as described above.  Doyen further teaches in at least paragraph [0061] that the first and 

	With respect to claims 10 and 11, Doyen and Lee disclose the combination as described above.  Recirculation/recycle lines are considered to be well known in the art for the purpose of reusing material for the same purpose. 

	With respect to claim 12, Doyen and Lee disclose the combination as described above.  Doyen additionally shows in Fig. 2 that a second semi-permeable membrane 13 is attached to the second layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,300,437. 


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 9 is also still rejected according to the double patenting rejection presented above.
	The cited prior art does not disclose, in the claimed environment, an assembly comprising baffles arranged to provide for a serpentine flow path of fluid.  The Doyen reference is closest prior art and appears to teach away from such a channel configuration by requiring a plurality of separate linear flow paths 114.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Kronenthal (US 20030077816), Olivier (US 20180328823), Zhang (US 20190105609) – not prior art, and Fanselow (US 20040178147) references .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799